ORDER

PER CURIAM.
Defendants, Matthew T. McDonough and Mary S. McDonough (McDonoughs), appeal from the judgment of the trial court which confirmed the arbitration award and granted the motion for summary judgment of defendant, First Bank A Savings Bank d/b/a First Bank Mortgage (First Bank). The court ordered plaintiff, National Home Insurance Company (NHIC), to pay to First Bank, the holder of the deed of trust on the McDon-oughs’ property, the proceeds of a Home Buyers Warranty, which NHIC had originally attempted to interplead into the court. We have reviewed the record on appeal and find there was substantial evidence to support the judgment of the trial court. No error of law appears. An opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).1

. First Bank’s motion to dismiss the appeal on the basis of the McDonoughs' failure to comply with Rule 84.04 is denied.